Case: 13-15634   Date Filed: 08/20/2014   Page: 1 of 3


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-15634
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 4:13-cv-00413-RH-CAS



DALE CHRISTOPHER DANIELS, JR.,

                                                        Plaintiff-Appellant,

                                versus

ANTHONY GERALDI,
Deputy Badge 415,
JASON MANNIE,
Asst. State Attorney,
JAMES C. HANKINSON,
Judge,


                                                     Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (August 20, 2014)
              Case: 13-15634     Date Filed: 08/20/2014    Page: 2 of 3


Before HULL, MARCUS, and ANDERSON, Circuit Judges.

PER CURIAM:

      Dale Daniels, Jr., a prisoner proceeding pro se, appeals the sua sponte

dismissal of his 42 U.S.C. § 1983 action for violations of the Fourth, Fifth, and

Fourteenth Amendments to the United States Constitution for frivolity. Daniels

argues that the district court abused its discretion by abstaining from hearing his

claims due to the ongoing state prosecution against him.

      We review dismissals for frivolity under an abuse of discretion standard.

Miller v. Donald, 541 F.3d 1091, 1100 (11th Cir. 2008). A claim is frivolous if it

has no arguable basis in law or fact. Id. Pro se complaints are liberally construed.

Id. We review the district court’s exercise of abstention under Younger v. Harris,

401 U.S. 37, 91 S. Ct. 746, 27 L. Ed. 2d 669 (1971), for abuse of discretion. 31

Foster Children v. Bush, 329 F.3d 1255, 1274 (11th Cir. 2003). We may affirm

the district court’s judgment on any grounds supported by the record. Bircoll v.

Miami-Dade County, 480 F.3d 1072, 1088 n.21 (11th Cir. 2007).

      Federal courts abstain from hearing cases that would interfere with state

proceedings where those proceedings are ongoing, they implicate important state

interests, and there is an adequate opportunity to raise constitutional challenges in

those proceedings. 31 Foster Children, 329 F.3d at 1274. An adequate

opportunity to raise constitutional challenges exists so long as state procedural law


                                          2
                 Case: 13-15634        Date Filed: 08/20/2014       Page: 3 of 3


does not bar the party from raising the constitutional claim. Old Republic Union

Insurance Co. v. Tillis Trucking Co., Inc., 124 F.3d 1258, 1262 (11th Cir. 1997).

       Upon careful review of the complaint and district court order, and

consideration of Daniels’s brief, we conclude that the district court committed no

abuse of discretion.

       First, Daniels admits that criminal proceedings are ongoing in Florida and

shows no procedural bar to his claims. Daniels alleges that the state court has

ignored constitutional infirmities in his case, but this allegation does not show a

legal procedural bar to his claims because he shows no bar to raising the

constitutional deficiencies on direct appeal. See Old Republic, 124 F.3d at 1262.

Second, Daniels is not entitled to have his claims for declaratory relief heard in

federal court because they would significantly interfere with the ongoing state

criminal proceedings. Thus, the district court did not abuse its discretion in

abstaining under Younger. For the above reasons, we affirm the district court’s

dismissal of Daniels’s civil action under 28 U.S.C. § 1915(e)(2)(B).

       AFFIRMED. 1




1
     Dale Daniels, Jr.’s, petition for writ of prohibition, construed as a petition for writ of
mandamus, is DENIED.
                                                 3